Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2019

                                      No. 04-19-00465-CV

                           IN THE INTEREST OF S.V.E, ET. AL,


                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01283
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        On July 5, 2019, appellant filed a notice of appeal seeking to appeal an “order of
termination or conservatorship, issued on or about June 18, 2019.” On July 17, 2019, a clerk’s
record was filed in this appeal; however, the clerk’s record does not contain a final order.
Although this court informally received information that a motion to enter was set for August 6,
2019, the court was subsequently told a motion to enter was not set for that date. This court only
has jurisdiction to consider appeals of a final judgment or other appealable order. See Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Because the clerk’s record filed in this
appeal does not contain a final judgment or appealable order, appellant is ORDERED to show
cause in writing within fifteen days of the date of this order why this appeal should not be
dismissed for lack of jurisdiction.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court